EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks during the 2021.09.15 interview, with respect to the rejection of claims 1-16 have been fully considered and are persuasive.  The rejection of claims 1-16 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-16 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with   Lukas M. Baldridge on 2021.09.15. The application has been amended as follows: 

1. (Currently amended) An intake noise suppression system for a forced-induction engine having a low pressure exhaust gas recirculation (LPEGR) system configured to recirculate exhaust gas produced by the engine to an intake system of the engine via an EGR port, the intake noise suppression system comprising: a differential pressure (dP) valve disposed in the intake system upstream from the EGR port and configured to control a dP across an EGR valve of the LPEGR system; a mass air flow (MAF) sensor disposed in the intake system upstream from the dP valve and configured to generate a MAF signal indicative of measured airflow through the intake system; and a controller configured to: based on the MAF signal, detect intake system conditions that are indicative of audible noise; and in response to [[

9. (Currently amended) An intake noise suppression method for a forced-induction engine having a low pressure exhaust gas recirculation (LPEGR) system configured to recirculate exhaust gas produced by the engine to an intake system of the engine via an EGR port, the method comprising: receiving, by a controller of the engine and from a mass air flow (MAF) sensor of the engine, a MAF signal indicative of measured airflow through the intake system; detecting, by the controller and based on the MAF signal, intake system conditions that are indicative of audible noise; and in response to [[

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached at (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        9/15/2021 9:48 AM